Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 3/30/2021 was received and considered.
Claims 19-22, 31-33, 35 and 37 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 19-22, 31-33, 35 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks (pp. 9-10, §III) points to the amended limitations in support of allowability.  However, Prasad discloses a group communication system comprising: a group of User Equipment (UE)s (Fig. 1, Fig. 7); and a group gateway (p. 6, lines 6-13), wherein the group gateway is configured to: generate a second key (generate grKey, p. 7, lines 11-14, p. 10, lines 7-9) and distributing a second key to the group of UEs (gateway distributes grKey to UEs, p. 9, #7).  Further, with respect to the amended limitations, Rajadurai teaches a similar invention where a group gateway (MTC server, ¶24) receives group information (group information includes a group identifier, ¶25) from a network server (HSS, MME, SGSN, ¶24) and generates a group key in response to the received identification (generate group key, ¶24).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad to include a network server (HSS, MME, SGSN, ¶24) and include receiving an identification of the group from the network server; derive a first key using Key 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 31-33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 19-22 and 31-32, the claims recite that the group gateway is configured to “derive a first key using Key Derivation Function (KDF) and “authenticate each of the UEs using the first key”.  However, the specification describes authenticating the UEs with Kgr, which is preliminarily shared between the UEs and gateway (¶31).  The specification further describes generating the disclosed “group key” using a KDF whose input includes Kgr (Kgr being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 31-33, 35 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2012/018130 to Prasad et al. (Prasad), in view of US 2015/0012744 A1 to Chen et al. (Chen), US 2013/0080782 A1 to Rajadurai et al. (Rajadurai).
Regarding claim 19, Prasad discloses a group communication system comprising: a group of User Equipment (UE)s (Fig. 1, Fig. 7); and a group gateway (p. 6, lines 6-13), wherein the group gateway is configured to: generate a second key (generate grKey, p. 7, lines 11-14, p. 10, lines 7-9); and distribute a protected1 second key to the group of UEs (gateway distributes grKey to UEs, p. 9, #7).  Prasad lacks receiving an identification of the group from the network server; derive a first key using Key Derivation   
Regarding claims 20-22 and 31-32, the claims are similar in scope to claim 19 and are therefore rejected using a similar rationale.  
Regarding claims 33, 35 and 37, Prasad, as modified above specifically by Rajadurai, teaches wherein the network server is a Home Subscriber Server (HSS) (Rajadurai, ¶24).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                          
May 3, 2021



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that “protected” has no specific definition in the instant specification and, under broadest reasonable interpretation, Prasad’s distribution of the key is considered protected based on an established communication session with the MTC devices (p. 8).  However, the Examiner notes that Rajadurai explicitly teaches distributing a group key via a secure session (¶25), which a skilled artisan would have considered an obvious variation of Prasad, as a key is considered confidential among the group of UEs in Prasad.